           4:19-bk-11200 Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 16:40:48 Page 1 of 7


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              LITTLE ROCK DIVISION

Debtor(s) Melanie Greene                                                            Case No. 4:19-11200




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
          4:19-bk-11200                                    Case No. 16:40:48
                          Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                             Page 2 of 7

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                   Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.
    Original plan: The debtor(s) will pay $460.00 per month to the trustee. The plan length is 60 months.

        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.

        The following provision will apply if completed:

             Plan payments will change to $________ per month beginning on ________.
        The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
        specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.
  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Melanie Greene

                Direct pay of entire plan payment or ________ (portion of payment) per month.

  2.3   Income tax refunds.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
        return and will turn over to the trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
        tax return filed during the plan term within 14 days of filing.

  2.4 Additional payments.
          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
       the source, estimated amount, and date of each anticipated payment.
 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
                Creditor and last 4                                           Monthly
                                            Collateral                                                        To be paid
           digits of account number                                           payment amount
           Chrysler Capital                 2016 Dodge Charger                $100                               Preconfirmation
                                                                                                                 Postconfirmation
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
  3.4 Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
            The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.
        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
Arkansas Plan Form - 8/18                                                                                                            Page 2
        Debtor(s) _____________________________
          4:19-bk-11200                                    Case No. 16:40:48
                          Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                             Page 3 of 7

        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.

          Creditor and last 4                                      Debt/                                                           Estimated
                                                    Purchase                         Value      of     Interest     Monthly
          digits of account Collateral                             estimated                                                       unsecured
                                                    date                             collateral        rate         payment
          number                                                   claim                                                           amount
          Chrysler              2016 Dodge          7/2/16         $22,600.00        $17,750.00          5%         $334.96        $4,850.00
          Capital               Charger
  3.5   Surrender of collateral.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
        3.6                                                                      Secured claims not provided treatment. In the event that a
        secured claim is filed and allowed that is not provided treatment in the plan, the trustee shall pay such creditor the claim amount
        without interest after this plan in all other respects has been completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500.00 + $36.00 mailing cost
            Total fee requested:                         $3,536.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

             The initial fee and percentage rate requested in the application are $1,200.00 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)              Estimated claim amount
          Internal Revenue Service                  Income tax                                                      $2,000.00

  4.5   Domestic support obligations.
           None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
         Continuing domestic support obligation payment.
           The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.
           The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.
         Domestic support obligation arrearage payment.
           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.
             Name and address of creditor                                               Total estimated            Monthly arrearage
                                                                                        arrearage amount            payment




Arkansas Plan Form - 8/18                                                                                                                Page 3
        Debtor(s) _____________________________
          4:19-bk-11200                                    Case No. 16:40:48
                          Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                             Page 4 of 7


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
            Other. Please specify _____________________________________________.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
        Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1 Executory Contracts and Unexpired Leases.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
  6.2 Sale of assets.
           None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
           None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
  6.4 Postpetition claims.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
          Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
      elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
      the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
      of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________
 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
        is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
        out elsewhere in this plan are ineffective.

 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.

                  /s/ Kent Pray
                  _____________________________________                       Date 3/5/19
                  Signature of Attorney for Debtor(s)

                                       Addendum A – For Amended Plans

                 Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1     Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.

Arkansas Plan Form - 8/18                                                                                                         Page 4
        Debtor(s) _____________________________
          4:19-bk-11200                                    Case No. 16:40:48
                          Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                             Page 5 of 7


A.2     Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.


                                 CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Mark T. McCarty
    Chapter 13 Standing Trustee
    P.O. Box 5006
    N. Little Rock, AR 72119-5006
    (ECF)

    Chrysler Capital
    C/o The Corporation Company
    417 SPRING ST.
    Little Rock, AR 72201 ( 1st Class Mail)


and to all creditors whose names and addresses are set forth below:

Dated: 3/5/19


                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
Arkansas Plan Form - 8/18                                                                                           Page 5
       Debtor(s) _____________________________
         4:19-bk-11200                                    Case No. 16:40:48
                         Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                            Page 6 of 7




                                 Arkansas Family Dental
                                 13600 David O. Dodd Rd.
                                 Little Rock, AR 72210
                                 Arkansas Power & Light
                                 4809 Jefferson Hwy L-Jef-359
                                 New Orleans, LA 70121-3126
                                 AT&T Mobility
                                 c/o ERC
                                 P O Box 57547
                                 Jacksonville, FL 32241
                                 Baptist Health
                                 PO Box 25748
                                 Little Rock, AR 72221
                                 Central Arkansas ENT Clinic
                                 c/o PCM
                                 P O Box 4037
                                 Jonesboro, AR 72403
                                 Chrysler Capital
                                 P.O. Box 961275
                                 Fort Worth, TX 76161
                                 Chrysler Capital
                                 C/o The Corporation Company
                                 417 SPRING ST.
                                 Little Rock, AR 72201
                                 Conway Corp.
                                 c/o First Collection Svcs
                                 10925 Otter Creek Rd E
                                 Mabelvale, AR 72103
                                 Credit One Bank
                                 PO Box 98873
                                 Las Vegas, NV 89193
                                 Entergy
                                 P.O. Box 6008
                                 New Orleans, LA 70174
                                 FIrst Premier Bank
                                 PO Box 5147
                                 Sioux Falls, SD 57117-5147
                                 Internal Revenue Service
                                 P.O. Box 7346
                                 Philadelphia, PA 19101-7346
Arkansas Plan Form - 8/18                                                                 Page 6
       Debtor(s) _____________________________
         4:19-bk-11200                                    Case No. 16:40:48
                         Doc#: 5 Filed: 03/05/19 Entered: 03/05/19 _______________
                                                                            Page 7 of 7


                                 MSCB
                                 c/o David Edwards
                                 PO Box 458
                                 Paris, TN 38242
                                 Pulaski County District Court
                                 3001 West Roosevelt Road
                                 Little Rock, AR 72204
                                 Quest Diagnostics
                                 PO Box 740780
                                 Cincinnati, OH 45274
                                 Radius Global Solutions
                                 7831 Glenroy Rd Suite 250-A
                                 Minneapolis, MN 55439
                                 Sprint
                                 c/o Diversified Adjustment Srv
                                 P.O. Box 32145
                                 Minneapolis, MN 55432-0145




Arkansas Plan Form - 8/18                                                                 Page 7
